390 So. 2d 138 (1980)
Earl D. ROGERS, Appellant,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Appellee.
No. 79-1393/T4-619.
District Court of Appeal of Florida, Fifth District.
November 12, 1980.
Walter A. Ketcham, Jr., Walker & Buckmaster, P.A., Orlando, for appellant.
James O. Driscoll, of Driscoll, Langston, Layton & Kane, P.A., Orlando, for appellee.

ON MOTION FOR REHEARING AND ORDER FOR REHEARING EN BANC
DAUKSCH, Chief Judge.
The Motion for Rehearing filed more than fifteen (15) days from the date of issuance of the decision herein is stricken as untimely. Fla.R.App.P. 9.330(a).
*139 Upon its own motion, the court has determined to reconsider its decision rendered in this case on May 7, 1980 as reported in 383 So. 2d 1221 (Fla. 5th DCA 1980). Fla.R. App.P. 9.331(c).
In order to maintain uniformity in this court's decisions and in consideration of the fact that the per curiam decision issued affirming the order of the trial court turns out to be in direct conflict with the opinion in State Farm v. Bergman, 387 So. 2d 494 (Fla. 5th DCA 1980), we hereby withdraw the mandate issued herein.
It is the opinion of this court that the order dismissing the complaint was error and that order is reversed on the authority of State Farm v. Bergman. This cause is remanded for further proceedings after reinstatement of the complaint.
REVERSED AND REMANDED.
ORFINGER, COBB, FRANK D. UPCHURCH, Jr., SHARP and COWART, JJ., concur.